        Case 1:19-cv-02645-AJN-KHP Document 309 Filed 09/10/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
CITY OF ALMATY, KAZAKHSTAN and                                                  9/10/2021
BTA BANK JSC,

                                                Plaintiffs,           19-CV-2645 (AJN) (KHP)

                             -against-                                         ORDER

FELIX SATER, et al.,
                                                 Defendants.
-----------------------------------------------------------------X
KATHARINE H. PARKER, United States Magistrate Judge

         As set forth at the September 10, 2021 case management conference in the above-

captioned case, non-party Moses & Singer’s request for an extension of time to respond to

the subpoena is hereby GRANTED. Accordingly, Moses & Singer will have until October 5,

2021 to move or otherwise respond to the subpoena discussed at the September 10

conference.

         Additionally, an issue arose at the conference concerning the scope of attorney

John Hoover Snyder’s representation in this case. The Court hereby directs Mr. Snyder to

file a letter with the Court by no later than September 17, 2021 to clarify which parties to

this case he represents. If, in fact, Mr. Snyder does not represent Defendant Daniel Ridloff

or some of the other Defendant entities, the Court will provide those unrepresented

parties until October 18, 2021 to retain counsel and have said counsel file an appearance in

this case.

         Furthermore, the Court hereby extends the deadline for fact discovery to January

31, 2022.
      Case 1:19-cv-02645-AJN-KHP Document 309 Filed 09/10/21 Page 2 of 2




       A case management conference is hereby scheduled to take place on October

14, 2021 at 12:30 p.m. in Courtroom 17-D, United States Courthouse, 500 Pearl Street,

New York, NY. In advance of that conference – by October 12, 2021 – the parties are

directed to submit a joint conference agenda letter, not to exceed three pages in length,

setting forth all issues the parties intend to present to the Court.

                                       *       *       *

       The parties are directed to the conference transcript for all other rulings and

directives of the Court.



       SO ORDERED.

DATED:         New York, New York
               September 10, 2021

                                                       ______________________________
                                                       KATHARINE H. PARKER
                                                       United States Magistrate Judge




                                                   2
